— Per Curiam:
By the provisions of the statute of frauds, March 21st, 1772,1 Sm., L., 389, all'parol leases exceeding the term of three years from the making thereof, shall have the force and effect of leases or estates at will only, and shall not either in law or equity be deemed or taken to have any other or greater force or effect, any consideration for making any such parol leases or estates, or any former law or usage to the contrary notwithstanding. Where an annual rent is reserved, such leases are now construed to be leases from year to year. In this case there was a parol lease for four years, the consideration a round sum of four hundred dollars payable at the end of the four years. It was clearly only a lease at will. No doubt the consideration might have been adopted as the measure of compensation for the use and occupation. The will might have been determined at any time by either party.' Here it *125was determined at the end of the first three years, and the lessees abandoned the possession. So the jury have found. It is clear then that the case was submitted to the jury with proper instructions, and the assignments of error are not sustained.
Judgment affirmed.